Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.                                                      05/17/2018

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 18-BS-475

IN RE ALEXANDER FERNANDEZ,
                        Respondent.                 Board Docket No. 18-BD-032
Bar Registration No. 477829                         DDN: 312-17

BEFORE: Fisher and Beckwith, Associate Judges, and Farrell, Senior Judge.

                                   ORDER
                              (FILED – May 17, 2018)

       On consideration of the affidavit of Alexander Fernandez, wherein he
consents to disbarment from the bar of the District of Columbia pursuant to § 12 of
Rule XI of the Rules of the District of Columbia Court of Appeals Governing the
District of Columbia Bar, which affidavit has been filed with the Clerk of this
court, and the report and recommendation of the Board on Professional
Responsibility, it is this 17th day of May 2018,

      ORDERED that the said Alexander Fernandez is hereby disbarred by
consent, effective forthwith. The effective date of respondent’s disbarment shall
run, for reinstatement purposes, from the date respondent files his affidavit
pursuant to D.C. Bar Rule XI, § 14 (g).

      The Clerk shall publish this order, but the affidavit shall not be publicly
disclosed or otherwise made available except upon order of the court or upon
written consent of the respondent.

       The Clerk shall cause a copy of this order to be transmitted to the Chairman
of the Board on Professional Responsibility and to the respondent, thereby giving
him notice of the provisions of Rule XI, §§ 14 and 16, which set forth certain
rights and responsibilities of disbarred attorneys and the effect of failure to comply
therewith.
                                   PER CURIAM